ORDER
On July 2, 1992, the Court issued a single-judge memorandum decision vacating a March 16, 1990, decision of the Board of Veterans’ Appeals (Board) and remanding the record to the Board for readjudication, 3 Vet.App. 208. On July 16, 1992, the Secretary of Veterans Affairs filed a motion for reconsideration, or review by a panel, of the Court’s decision.
On consideration of the foregoing, it is
ORDERED that the Secretary’s motion for reconsideration is granted. On reconsideration, the appeal will be referred to a panel of the Court. It is further
ORDERED that the Secretary’s motion for review by a panel is denied as moot.